Citation Nr: 0335978	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from August 1966 to August 
1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied the 
veteran's claim of entitlement to service connection for 
Meniere's syndrome.  


REMAND

The Board notes that the record contains medical opinions 
relating his Meniere's syndrome to the alleged in-service 
head trauma suffered after an enemy shell exploded in his 
vicinity.  These opinions include a letter from Dr. William 
E. Jones, dated in November 1999, in which he states that it 
was his opinion that the etiology of the veteran's disease 
was probably the blow to the right side of his head and ear 
during the aforementioned explosion.  He stated further, 
though, that he would defer to the appropriate specialist.  
In a December 2000 VA neurological examination report the 
examiner stated that the veteran had the diagnostic criteria 
for Meniere's syndrome and that, in his opinion, it was at 
least as likely as not that it was the result of the above 
described in-service trauma.  Additionally, in an August 2002 
letter by Dr. James S. Atkins he stated that a recent battery 
of tests revealed significant vestibular injury.  He further 
stated that all findings were consistent with his injury to 
the inner ear, caused by the in-service explosion and that, 
within a reasonable degree of medical certainty, his 
vestibular symptoms and objective findings on the test 
performed were related to that injury.  However, none of the 
above medical opinions linking his current condition to 
service were rendered with the benefit of having reviewed the 
veteran's claims folder and were based solely upon the oral 
history provided by the veteran.  Therefore, the veteran 
should be afforded a VA examination in order to ascertain the 
probable etiology of his Meniere's syndrome which includes a 
review of the veteran's claims folder by the examiner.  
Further, reference has been made to the veteran receiving 
treatment for pertinent symptoms in 1974 by an unidentified 
private physician.  Records of such treatment are not on 
file.  

Finally, the veteran's representative, in a written brief 
presentation dated September 2003, argued that VA has not 
complied with the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2003).  In this regard, the 
Board notes that the RO did send the veteran a VCAA letter in 
May 2002.  However, the RO should again review the veteran's 
claims folder and ensure that all duty and notification 
requirements of the VCAA have been met.      

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).
       
2.  The RO should contact the veteran and 
request the names and addresses of all 
medical providers who have treated him 
since discharge from service, to 
specifically include the name and address 
of the private physician who reportedly 
treated him in 1974 for pertinent 
symptoms.  The RO should then attempt to 
obtain all records of treatment the 
veteran received following his separation 
from service.  

3.  Thereafter, the RO should schedule 
the veteran for a VA examination in order 
to determine the nature and probable 
etiology of the veteran's Meniere's 
syndrome.  The examiner is to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that his Meniere's syndrome is 
related to his military service.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  The examination report 
should reflect that such a review was 
conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




